PARKS, Judge,
specially concurring:
The majority concedes that defense counsel’s motion for a directed verdict was based on the fact that the prosecutor failed to read the second page of the Information as mandated by 22 O.S. 1981, § 860(b), but then finds that the issue was not properly preserved for review on appeal with a specific objection. While I disagree with this rationale, the record shows that the trial court quoted the second page of the Information in his instructions to the jury during the second stage. (O.R. 58) I believe this was sufficient to preclude a finding of reversible error here. Thus, I concur in the result reached by the majority.